Case 9:18-cv-80176-BB Document 650 Entered on FLSD Docket 04/27/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
   IRA KLEIMAN, as the personal representative of the         CASE NO.: 9:18-cv-80176-BB/BR
   Estate of David Kleiman, and W&K Info Defense
   Research, LLC

                  Plaintiffs,

   v.

   CRAIG WRIGHT,

                  Defendant.


                            NOTICE OF FILING PROPOSED ORDER

         On April 23, 2021, the parties filed a Joint Motion to Re-Set Trial Date, Re-Set Calendar

  call, Extend the Due Date for Demonstrative and Summary Exhibits, and Request Status

  Conference, ECF No. [649]. Due to an oversight, the motion was not accompanied with a

  proposed order. The parties now attach a proposed order to this notice.


   Dated: April 27, 2021                              Respectfully submitted,


   RIVERO MESTRE LLP                                  s/ Velvel (Devin) Freedman
   2525 Ponce de Leon Boulevard, Suite 1000           Velvel (Devin) Freedman, Esq.
   Miami, Florida 33134                               ROCHE FREEDMAN LLP
   Telephone: (305) 445-2500                          200 S. Biscayne Blvd.
   Fax: (305) 445-2505                                Suite 5500 Miami, Florida 33131
   Email: amcgovern@riveromestre.com                  vel@rcfllp.com
   Email: zkass@riveromestre.com
   Email: receptionist@riveromestre.com               Kyle W. Roche, Esq.
                                                      Joseph M. Delich
   By: s/ Amanda McGovern                             ROCHE FREEDMAN LLP
   AMANDA MCGOVERN                                    99 Park Avenue, 19th Floor
   Florida Bar No. 964263                             New York, New York 10016
   ANDRES RIVERO                                      kyle@rcfllp.com
   Florida Bar No. 613819                             jdelich@rcfllp.com
   JORGE MESTRE
   Florida Bar No. 88145                              Andrew S. Brenner, Esq.
   SCHNEUR KASS                                       BOIES SCHILLER FLEXNER LLP
   Florida Bar No. 100554                             100 SE 2nd Street, Suite 2800

                                                  1
Case 9:18-cv-80176-BB Document 650 Entered on FLSD Docket 04/27/2021 Page 2 of 2




                                                      Miami, Florida 33131
                                                      abrenner@bsfllp.com

                                                      Counsel to Plaintiffs Ira Kleiman as Personal
                                                      Representative of the Estate of David Kleiman
                                                      and W&K Info Defense Research, LLC.


                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on April 27, 2021, I electronically filed the foregoing document
  with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being
  served this day on all counsel of record via transmission of Notices of Electronic Filing generated
  by CM/ECF.
                                                                /s/ Schneur Kass
                                                               SCHNEUR KASS
                                                               Florida Bar No. 100554




                                                  2
